I cannot concur in the conclusions of the majority opinion. The term to be construed is "standard milk bottles." Standard lexicographers define a bottle as a "hollow mouthed vessel of glass, wood, leather or other material for carrying liquids." (Standard Dictionary and Cyclopedia.) "A vessel for holding, carrying or pouring liquids, having a neck and narrow mouth that can be stopped *Page 580 
* * * any of the various receptacles serving as a bottle." (Funk Wagnall's New Standard Dictionary.) Webster's New International Dictionary points out that the term "bottle" is so loosely used that the limit of its application is not well defined.
The term "standard" is a term applied to articles legally required to conform to specified conditions as to portions of material, as gold or silver of certain defined fineness; that which is established by authority as a rule for measurement of quantity, quality, weight, extent, and the like, as the standard pound, standard gallon, etc. (Webster's New International Dictionary.) Thus when the standard of an article is referred to, the invariable method of so doing is to define the term as to quantity, quality, weight, composition or extent thereof; as for example, the Illinois Pure Foods Act (Ill. Rev. Stat. 1943, chap. 56 1/2, par. 40, sec. 39,) demands standard purity in foods. The term "standard" is defined by specifying ingredients, percentages and the like. So the statute (Ill. Rev. Stat. 1943, chap. 147, par. 43,) providing a standard for the analysis of milk specifies what ingredients shall meet that standard of analysis.
Here no definition of "standard milk bottle" appears in the ordinance. It cannot be assumed this was an accident, nor can it be assumed that the city council considered there would be no improvements in milk bottles, and the fact that it did not define the term is proof that it considered that such bottles as were recognized as "standard" when the ordinance should be applied would meet the requirement. If it had intended such bottle should be made only of glass it could and doubtless would have so declared. The fact, if it is a fact, that glass milk bottles were the only milk bottles known in that city when the ordinance was passed, does not render it necessary to say that such is the only kind of milk bottle intended, but on the other hand the fact that glass milk bottles were not specified renders *Page 581 
it more reasonable to conclude that the city council did not intend to so limit the term used. It cannot be taken for granted that, in 1935, when, as is a matter of common knowledge, changes and improvements in methods of merchandising commodities were frequently appearing, the city council intended that the method of sale and delivery of milk should remain static. The evidence that it did not so intend is the fact that it did not attempt to define a standard milk bottle. It seems to me therefore without support to say that the words used were intended to be limited to a milk bottle of glass. It seems more reasonable to say that the term was used in the broader sense.
The argument is made that to so construe the intent of the city council is judicial legislation. This could be so only if this court ascribed a different intent from that shown by the city council, so the question remains as to what that intent was. Did it intend to limit bottles to glass milk bottles? It did not say so, and it seems more reasonable to say that it did not so intend.
As was said in People ex rel. Fyfe v. Barnett, 319 Ill. 403, "The true rule is that statutes are to be construed as they were intended to be understood when they were passed." Applying that rule to the construction of the term "standard milk bottle," it seems clear that since the ordinance does not define the term, it was the intention of the city council that so long as the receptacle used is a standard milk bottle when the ordinance is applied the intent of the legislative body is met. To hold otherwise would be to imply that the city council intended to require that article in the milk industry to remain static, no matter what improved article for that purpose might be discovered. It seems untenable to say that a law-making body, aware of commercial development, would intend to prevent or discourage development in that instrument of commerce.
Appellants point to People v. Barnett, 319 Ill. 403, as supporting their position. In that case it was held that *Page 582 
because the term "electors" as used in the constitution contemplated male voters, the Jury Commissioners Act of 1887 which provided for the selection of jurors from among "electors" did not include women as jurors. There, while the act itself did not define "electors," its construction was governed by the constitution, which did define the term. Thus the definition was provided by the controlling law of the State. In my judgment the case here is not analogous to the Barnett case. Here there is not only nothing in the ordinance defining standard milk bottle, but there is no statute or other controlling law containing such a definition as appellees contend for. On the contrary the Pasturization Plant Act tends to indicate a contrary definition.
A similar question was presented in Uservo, Inc. v. Selking,217 Ind. 567, 28 N.E.2d 61, decided in 1940. A proceeding in contempt was instituted against the defendant for disobedience to a decree requiring the delivery of standard milk bottles. In refusing to find the defendant guilty of contempt for such disobedience the court observed: "It will be noted in this case that the phrase `standard bottles' is not defined in the order. There seems to be no universal or well-defined meaning of what does or does not constitute a standard milk bottle."
In City of Chicago v. Ben Alpert, Inc., 368 Ill. 282, defendant was fined for operating a garage without a license. He was operating a so-called parking lot. The ordinance was by its terms applicable to him. He attacked its validity on the ground that it was unauthorized by the Cities and Villages Act. This act authorized the city to "direct the location and regulate the use and construction of * * * garages." It was argued that a vacant lot is not a garage and that no such thing was contemplated by the General Assembly when the act was passed. This court there observed that the General Assembly did not define the term "garages." It was also there said: "In short, cities and villages are not restricted, in directing the location and regulating *Page 583 
the use and construction of garages, to such premises as may have conformed to the accepted popular definition of the word `garage' in 1911, when it was incorporated in the statute. Conditions attending the storage and parking of automobiles in metropolitan areas today are vastly different from those prevailing a quarter of a century ago when the State empowered cities to regulate and license garages. It is common knowledge that in cities considerable areas are devoted to parking and storing motor vehicles. Casual observation will disclose that in some instances the premises are denominated parking lots and, in others, outdoor or open-air garages. We are not required to be insensible to this mode of transacting an important part of the automobile business. The express power to regulate the use and construction of garages is sufficiently comprehensive to authorize cities and villages to license open-air as well as closed public garages. A legitimate exercise of this power is immune from constitutional assault."
The supposed distinction between the act there involved, and the ordinance here does not seem apparent. True that act authorized the regulation of the garage business, and the ordinance here relates to milk bottles, but it is also true that the act also authorized the location and construction of garages, and it was there held that a garage, within the intent of the statute, included a so-called parking lot. In neither that case nor this was there a definition of the term used. It seems to me that the intent of the city council in using the term "standard milk bottles" as construed herein, is not only more in accord with the intent of that body, and so more nearly meets the purpose of such regulation, but also affords more protection to the ordinance against the charge of unreasonableness.
WILSON and GUNN, JJ., concur in the foregoing dissenting opinion. *Page 584